PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/093,802
Filing Date: 10 Nov 2020
Appellant(s): THRU TUBING SOLUTIONS, INC.



__________________
Marlin R. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 19, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 23, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10,13-25,27-28,30-32,36, are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watson et al. 20170275965 in view of Kendrick 5253709. 
 Referring to claims 1 and 36, Watson discloses a method comprising: deploying at least one diverter plug (see fig. 33, at 60) into a well, the diverter plug comprising at least one enlarged body (64) within an outer enclosure (304);  5flowing fluid in the well, thereby conveying the diverter plug into engagement with a fluid passageway in the well, in which the enlarged body is too large to pass through the fluid passageway (see paragraph 0074, the body is dimensioned such that it does not pass the opening 68).  Watson does not disclose particles within the outer enclosure. Kendrick teaches a diverter plug (22) that has particles (46) in an outer enclosure (46).  Kendrick teaches that the particles move relative to one another (see col. 5, lines 10-15). Kendrick teaches where particles conform to a shape of a fluid passage (see fig. 3, particles are conforming the opening). Kendrick further teaches that the ability of the particles  to move relative to each other in an enclosure helps to further seal the diverter plug against irregular openings (see col. 6, lines 43-52 the movement of the particles allow the plug to better sell across a the shape of the perforation particularly if the perforation has an irregular shape as shown in figure 4 ). Moreover, since Kendrick teaches the particles move relative to each other, see col. 5, lines 10-15, then the combination of Watson in view of Kendrick would have the particles occupying a space between the enlarged body and the enclosure.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Watson to have particles within the enclosure occupying a space between the enclosure and the enlarged bodies in view of the teachings of Kendrick in order to further ensure that if fluid passageway has irregular shape , the diverter plug will still effectively seal the passageways  due to the particles being located in the enclosure with the enlarged body.
Referring to claims 2,22,  Watson, as modified by Kendrick does not specifically disclose degrading the particles in the well.  However, Watson disclose degrading the enclosure and the enlarged body (see paragraph 0153 and the enclosure 0154) to permit flow again through the passageway.  Furthermore, Kendrick does teach the particles are made of a material that will degradable ( nylon, see col. 5, lines 10-12). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Watson, as modified by Kendrick, to have the particles degrade in the well  in order to ensure no part of the plug will be left that could prevent  the passageway from being will be fully open when  it is time for the flow  to resume through the passageway .
Referring to claims 3,23  Watson disclose the enclosure is degradable in the well (see paragraph 0155).
Referring to claims 4 ,24, Kendrick teaches the particles move readily relative to one another(see col. 5, lines 12-15,)  Therefore, the combination of Watson in view of Kendrick discloses the particles ae loose within the enclosure.
Referring to claims 5-6,25, Watson discloses the conveying further comprises producing fluid drag on material extending outwardly from the diverter plug (see fig. 34,  see paragraph 0165, fiber 62 can extend outward from central body 64 and from enclosure 304 and these fibers  produce fluid drag). 
Referring to claim 7, Watson discloses the enclosure sealingly engaging the fluid passageway (see paragraph 0210).
Referring to claim 8, Watson discloses the enclosure sealing engaging the passageway (see paragraph 210). Therefore, the combination of Watson in view  Kendrick discloses having particles in an enclosure while the enclosure is sealing engaging a passageway.  
Referring to claims 9 and 27, Watson discloses in which the enclosure (304) comprises at least one fabric sheet (see paragraph 0155 enclosure can be made of fabric) that is stitched to complete the enclosure (see fig. 32-33, Watson discloses stitches at 302 are used to  enclose the enclosure). Therefore, the combination of Watson in view of Kendrick discloses  comprising stitching the particles into the fabric sheet.
Referring to claim 10 and 28, Watson discloses the enclosure comprises the flexible sheet material (see fig 32 and paragraph 0185). Therefore, the combination of Watson in view of Kendrick discloses  retaining the particles in the flexible sheet material.
Referring to claim 13, Watson does not disclose multiple enlarged bodies that are too large to pass through the fluid passageway. Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarger bodies that are too large to pass through the fluid passageway in order to increase the number of plugging options for different sized passageways and to have a backup enlarged body in the enclosure to further aid with sealing the passageway. 
 Referring to claim 14, Watson discloses the enlarged bodies can be one or more knots, paragraph 0065, and the multiple knots would be secured to each other and see fig. 5).
Referring to claim 15, Watson discloses each  enlarged body (64) comprises a knot formed in a line  (see paragraph 0065).
Referring to claims 16 and 18, Watson discloses at least one of the group consisting of the line and fibers of the line extends outwardly from the enclosure (see paragraph 0165, “In each of the FIGS. 19-37 examples, threads or fibers 62 may protrude or extend outwardly from a central body 64, or from one or more ropes or lines 66 extending outwardly from the body 64.”, in figure 34, the fibers 62 are outside of the enclosure 304). 
Referring  to claim 17, Watson discloses a line extends through the enlarged body ( see fig. 19, lines 60 extend through enlarged body 64).
Referring to claim 19-21, Watson discloses a method, comprising: deploying at least one diverter plug (60)  into a well, the diverter plug further comprising at least one enlarged body  (64) disposed in an  enclosure (304), in which a line extends through the enlarged body (see embodiment shown in figures 19) and in which at least one of the group consisting of the line and fibers of the line extends outwardly from the enclosure (see paragraph 0165, “In each of the FIGS. 19-37 examples, threads or fibers 62 may protrude or extend outwardly from a central body 64, or from one or more ropes or lines 66 extending outwardly from the body 64.”, in figure 34, the fibers 62 are outside of the enclosure 304); flowing fluid in the well, thereby conveying the diverter plug into engagement with a fluid passageway in the well, in which the enlarged body is too large to pass through the fluid passageway; and the enclosure sealingly engaging the fluid passageway (see paragraph 0210).  Watson does not disclose particles within the outer enclosure. Kendrick teaches a diverter plug (22) that has particles (46) in an outer enclosure (46).  Kendrick teaches that the particles move relative to one another (see col. 5, lines 10-15). Kendrick teaches where particles conform to a shape of a fluid passage (see fig. 3, particles are conforming the opening). Kendrick further teaches that the ability of the particles  to move relative to each other in an enclosure helps to further seal the diverter plug against irregular openings (see col. 6, lines 43-52 the movement of the particles allow the plug to better sell across a the shape of the perforation particularly if the perforation has an irregular shape as shown in figure 4). Moreover, since Kendrick teaches the particles move relative to each other, see col. 5, lines 10-15, then the combination of Watson in view of Kendrick would have the particles occupying a space between the enlarged body and the enclosure.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Watson to have particles within the enclosure occupying a space between the enclosure and the enlarged bodies in view of the teachings of Kendrick in order to further ensure that if fluid passageway has irregular shape , the diverter plug will still effectively seal the passageways  due to the particles being located in the enclosure with the enlarged body.
Referring to claim 30, Watson does not disclose multiple enlarged bodies on the line 66 that are too large to pass through the fluid passageway. Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarger bodies that are too large to pass through the fluid passageway on the line  in order to increase the number of plugging options for different sized passageways or to have a backup enlarged body in the enclosure to further aid with sealing the passageway. 
Referring to claim 31, Watson., as modified,  discloses securing the multiple enlarged bodies to each other in the enclosure ( Looking at figure 19,in modifying to form additional multiple bodies 64 on line 66, the multiple bodies will be secured to each other since they are secured to the line 66).
 	Referring to claim 32, Watson disclose the enlarged body  comprises a knot formed in the line (see paragraph 0065).
Referring to claim 36, Watson discloses method, comprising: deploying at least one diverter plug into a well, the diverter plug comprising an enlarged body ( 64, see paragraph 0065, enlarged body can be a knot), flowing fluid in the well, thereby conveying the diverter plug into engagement with a fluid passageway in the well, in which the enlarged body is too large to pass through the fluid passageway ( see paragraph 0074, the body is dimensioned such that it does not pass the opening 68)  where the enlarged body is located in an enclosure. Watson does not disclose multiple enlarged bodies on the line or a group of particles. Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Watson discloses the enlarged bodies can be one or more knots, see paragraph 0065, and the multiple knots would be secured to each other (see fig. 5).  Kendrick teaches that the particles move relative to one another (see col. 5, lines 10-15). Kendrick teaches where particles conform to a shape of a fluid passage (see fig. 3, particles are conforming the opening. Kendrick further teaches that the ability of the particles  to move relative to each other in an enclosure helps to further seal the diverter plug against irregular openings (see col. 6, lines 43-52 the movement of the particles allow the plug to better sell across a the shape of the perforation particular if the perforation has an irregular shape as shown in figure 4). Moreover, since Kendrick teaches the particles move relative to each other, see col. 5, lines 10-15, then the combination of Watson in view of Kendrick would have the particles occupying a space between the enlarged body and the enclosure. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Watson to have multiple enlarged bodies that are too large to pass through the fluid passageway and  secured to one another and  to have particles within the enclosure   in view of the teachings of Kendrick in order to increase the number of plugging options for different sized passageways with multiple enlarged bodies and to have a backup enlarged body in the enclosure to further aid with sealing the passageway and to  further ensure that if fluid passageway has irregular shape , the diverter plug will still effectively seal the passageways  due to the particles being located in the enclosure with the enlarged bodies.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
 The rejection of claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the appellant), regards as the invention has been withdrawn.

(2) Response to Argument

Referring to arguments concerning claims 1,3-8,15, and 17, the appellant argues the Watson reference disclosed a body (64) in the enclosure (304) does not disclose particles in the enclosure (304). The appellant further argues that Kendrick discloses particles (42) in a shell (46) but does not disclose an enlarged body.  However, the rejection is based on the combination of Watson in view of Kendrick. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The appellant further argues the combination of Watson in view of Kendrick does not disclose the particles occupy a space between the enclosure and the enlarged body when the particles conform to a shape of a fluid passageway as a diverter plug blocks fluid flow through the fluid passageway.  As the combination of Watson in view of Kendrick discloses the particles are  located in the same enclosure as the enlarged body, and Kendrick teaches the particles move relative to each other (see col. 5, lines 10-15) then  the combination of Watson and Kendrick,  would have  the particles inherently occupy a space between the enlarged body and the enclosure.  Furthermore, since the particles taught by Kendrick are smaller than the enlarged body disclosed by Watson, when the plug is located in the passageway  then the particles will fill in the smaller parts  of the passageway where the enlarge body is not  located which will allow the particles to conform to the shape of the passageway.  MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the appellant and the prior art are the same, the appellant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The combination of Watson in view of Kendrick discloses a plug in which there is an enlarged body with particles in an enclosure which is identical or substantially identical to the appellants claimed plug. The appellant has not provided any evidence that the combination of Watson in view of Kendrick would not necessarily have the feature of  the particles occupy a space between the enclosure and the enlarged body where the particles conform to a shape of a fluid passageway as a diverter plug blocks fluid flow through the fluid passageway. 
The appellant also argues the Kendrick reference was filed over thirty years ago.  In response to appellant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
The appellant further argues that Kendrick teaches away from the combination of Watson in view of Kendrick, in that the particles can be a graded material that are approximately one quarter to one sixth the size of the perforation.  The appellant argues that “ one of ordinary skill in the art would have to completely ignore the teachings of Kendrick regarding using a graded material that is approximately one-sixth to one-quarter the diameter of the perforation, in order to modify the method disclosed by Watson to have particles and at least one enlarged body (which is too large to pass through the fluid passageway) within the enclosure, as suggested in the Office Action”.  The appellant appears to be suggesting the rejection is Kendrick in view of Watson.  However, the rejection is Watson in view of Kendrick.  Watson already discloses an enlarged body which is too large to fit through a passageway ( see paragraph 0074, the body is dimensioned such that it does not pass the opening 68).   Kendrick teaches that having particles in an enclosure help to further seal against irregular openings as shown in fig 4 due to the particles ability to move relative to each other (see col. 5, lines 10-15) where particles conform to a shape of a fluid passage (see fig. 3). Modifying the  Watson refences  to have particles within the disclosure occupying a space between the enclosure and the enlarged bodies in view of the teachings of Kendrick will help to ensure an effective seal in the passageway  due to the ability of the particles to fit into the irregular shaped portions of the passageway  between the passageway and the enlarged body.  Therefore, the Kendrick reference does not teach away from the claimed invention.
The appellant also argues there is no motivation to make the proposed modification.  As stated above, Watson already discloses an enlarged body which is too large to fit through a passageway ( see paragraph 0074, the body is dimensioned such that it does not pass the opening 68).   Kendrick teaches that having particles in an enclosure help to further seal against irregular openings as seen in fig 4 due to the particles ability to move relative to each other (see col. 5, lines 10-15) where particles conform to a shape of a fluid passage (see fig. 3). Modifying the  Watson refences  to have particles within the disclosure occupying a space between the enclosure and the enlarged bodies in view of the teachings of Kendrick will help to ensure an effective seal in the passageway  due to the ability of the particles to fit into the irregular shaped portions of the passageway  between the passageway and the enlarged body.
Referring to arguments concerning claim 2 , the appellant argues that Kendrick does not disclose the particles are degrading in the well. However, Watson disclose degrading the enclosure and the enlarged body (see paragraph 0153 and the enclosure 0154) to permit flow again through the passageway.  Furthermore, Kendrick teaches the particles are made of a material that will degrade ( nylon, see col. 5, lines 10-12). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Watson, as modified by Kendrick, to have the particles degrade in the well  in order to ensure no part of the plug is left to ensure  that the passageway will be fully open when  it is time for the flow  to resume through the passageway .
Referring to arguments concerning claim 9, the appellant argues that the Watson and Kendrick references to do not disclose stitching the particles into a fabric sheet.  The appellant argues the Kendrick reference teaches the particles are in a resilient shell and not a fabric sheet.  The appellant is reminded the rejection is based on Watson in view of Kendrick. Watson discloses the enclosure can have different embodiments.  Watson discloses  an embodiment where the enclosure (304) comprises at least one fabric sheet (see paragraph 0155 enclosure can be made of fabric) and the enlarged body is located in the enclosure that has stitching (see fig. 32-33, Watson discloses stitches at 302 to complete the enclosure).  It has been established by the rejection of claim 1 that Watson is modified by Kendrick to included particles in the enclosure with the enlarged body.  Since Watson, has been modified by Kendrick to include the particles in the enclosure then the particles would be included in the different embodiments of the enclosure.  Therefore, the combination of Watson in view of Kendrick discloses the enclosure includes at least one fabric sheet and stitching the particles in to the fabric sheet.  Furthermore, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Referring to arguments concerning claim 10, the appellant argues that the Watson and Kendrick references to do not disclose step of retaining the particles in a flexible sheet.  The appellant argues the Kendrick reference teaches the particles are in a resilient shell and not a flexible sheet.  The appellant is reminded the rejection is based on Watson in view of Kendrick. Watson discloses the enclosure can have different embodiments.  Watson discloses  an embodiment the enclosure (304) comprises flexible sheet ( see paragraph 0155 enclosure can be made of fabric or low density material which are flexible) and the enlarged body is retained  in the enclosure (see fig. 32-33,).  It has been established by the rejection of claim 1 that Watson is modified to included particles in the enclosure with the enlarged body.  Since Watson, has been modified to include the particles in the enclosure then the particles would be included in the different embodiments of the enclosure. Therefore, the combination of Watson in view of Kendrick discloses the enclosure includes flexible sheet and retaining the particles in the flexible sheet. Furthermore, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Referring to arguments concerning claim 13, the appellant argues the examiner has indicated the multiple bodies 64 in figure 18 of Watson as corresponding to the multiple bodies recited in claim 13.  However, the appellant is incorrect.  Concerning claim 13, the examiner actually stated that Watson does not disclose multiple enlarged bodies where each enlarged body is too large to pass through the fluid passageway.   However, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarged bodies that are too large to pass through the fluid passageway  in order to increase the number of plugging options for different sized passageways and to have a backup enlarged body in the enclosure to further aid with sealing the passageway. Therefore, the appellant’s arguments concerning claim 13 do not apply to the current rejection of claim 13 of Watson in view of Kendrick.
Referring to arguments concerning claim 14, the appellant once again refers to the embodiment shown in figure 18 to argue Watson does not disclose multiple enlarged bodies too large to pass through a fluid passageway.   It has been established in the rejection of claim 13, to further modify Watson as modified by Kendrick to include multiple enlarged bodies. Watson further discloses the enlarged bodies can be made of one or more knots ( see paragraph 0065 and fig 5). The multiple bodies as knots on the same line would be secured together.  As stated in the rejection of  claim 13, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarged bodies as knots that are too large to pass through the fluid passageway  in order to increase the number of plugging options for different sized passageways and to have a backup enlarged body in the enclosure to further aid with sealing the passageway.
Referring to arguments concerning claims 16, the appellant argues neither Watson or Kendrick discloses that a line or fiber of a line extend outward from the enclosure.  However, Watson discloses , see paragraph 0165, “In each of the FIGS. 19-37 examples, threads or fibers 62 may protrude or extend outwardly from a central body 64, or from one or more ropes or lines 66 extending outwardly from the body 64.”, in figure 34, the fibers 62 are outside of the enclosure 304.  Element 64 is the enlarged body.  Therefore,  Watson discloses the line of fiber of a line extends from the enlarged body (64) and outside the enclosure 304 (see figures 34 and paragraph 0165).
Referring to arguments concerning claim 18, the appellant argues neither Watson or Kendrick discloses that a line which extends through the body or fibers of the line extend outward from the enclosure.  However, Watson discloses , see paragraph 0165, “In each of the FIGS. 19-37 examples, threads or fibers 62 may protrude or extend outwardly from a central body 64, or from one or more ropes or lines 66 extending outwardly from the body 64.”, in figure 34, the fibers 62 are outside of the enclosure 304.  Element 64 is the enlarged body. Watson disclose an embodiment of enlarged body in Figure 19  which shows a line 66 extending through the body and fibers (62) extend outwardly from line 66 (see paragraph 00164).   Therefore,  Watson discloses an enlarged body with a line that extends through it and fiber extend outwardly from it (see figure 19) and enclosure  (see fig. 34) which can retain the enlarged body where  and where the  line of fiber of a line extends from the enlarged body (64) and outside the enclosure 304 (see figure 34 and see paragraph 0165).
Referring to arguments concerning claim 19,20,23-25 and 32, the appellant argues that neither Watson or Kendrick discloses that a line extends through the enlarged body. However, the embodiment of the shown in figure 19 of Watson discloses line (66)  or fibers of the line (62) extending through enlarged body (64) . The appellant further  argues that Watson  does not disclose or suggest that the fibers 62 in figure 34 are connected to a line which extend through an enlarged body.  However, in paragraph 0165, Watson discloses  “In each of the FIGS. 19-37 examples, threads or fibers 62 may protrude or extend outwardly from a central body 64, or from one or more ropes or lines 66 extending outwardly from the body 64.” This statement includes Figure 34.  Therefore, Watson does disclose  in figure 34, that the fibers 62 can extend from enlarged body or a line that extends from enlarged body where the enlarged body is  located in an enclosure.  
The appellant further argues that Kendrick teaches away from the combination of Watson in view of Kendrick, in that the particles can be a graded material that are approximately one quarter to one sixth the size of the perforation.  The appellant argues that “ one of ordinary skill in the art would have to completely ignore the teachings of Kendrick regarding using a graded material that is approximately one-sixth to one-quarter the diameter of the perforation, in order to modify the method disclosed by Watson to have particles and at least one enlarged body (which is too large to pass through the fluid passageway) within the enclosure, as suggested in the Office Action”.  The appellant appears to be suggesting the rejection is Kendrick in view of Watson.  However, the rejection is Watson in view of Kendrick.  Watson already discloses an enlarged body which is too large to fit through a passageway ( see paragraph 0074, the body is dimensioned such that it does not pass the opening 68).   Kendrick teaches that having particles in an enclosure help to further seal against irregular openings as shown in fig 4 due to the particles ability to move relative to each other (see col. 5, lines 10-15) where particles conform to a shape of a fluid passage (see fig. 3). Modifying the  Watson refences  to have particles within the disclosure occupying a space between the enclosure and the enlarged bodies in view of the teachings of Kendrick will help to ensure an effective seal in the passageway  due to the ability of the particles to fit into the irregular shaped portions of the passageway  between the passageway and the enlarged body.  Therefore, the Kendrick reference does not teach away from the claimed invention.
The appellant argues there is no motivation to construct a diverter plug with a line, or fibers of the line, which extends through the enlarged body also extending outwardly from the enclosure. However, as stated above Watson discloses in paragraph 0165 “In each of the FIGS. 19-37 examples, threads or fibers 62 may protrude or extend outwardly from a central body 64, or from one or more ropes or lines 66 extending outwardly from the body 64.”  In figure 34, Watson disclose the fibers or strings extend outside of enclosure.  Therefore, Watson discloses  in figure 34, that the fibers 62 can extend from enlarged body or a line that extends from enlarged body where the enlarged body is  located in an enclosure.
Referring to arguments concerning claim 21, the application argues Watson and Kendrick does not disclose the particles occupying a spaced within the enclosure and an enlarged body in the enclosure. the appellant argues the Watson reference disclosed a body (64) in the enclosure (304) does not disclose particles in the enclosure (304). The appellant further argues that Kendrick discloses particles (42) in a shell (46) but does not disclose an enlarged body.  However, the rejection is based on the combination of Watson in view of Kendrick. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As the combination of Watson in view of Kendrick discloses the particles are  located in the same enclosure as the enlarged body, and Kendrick teaches the particles move relative to each other (see col. 5, lines 10-15) the combination of Watson and Kendrick,  would have  the particles inherently occupy a space between the enlarged body and the enclosure.  Furthermore since particles taught by Kendrick are smaller than the enlarged body disclosed by Watson, when the plug is located in the passageway  then the particles will fill in the smaller parts  of the passageway where the enlarge body is not  located which will allow the particles to conform to the shape of the passageway.  MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the appellant and the prior art are the same, the appellant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The combination of Watson in view of Kendrick discloses a plug in which there is an enlarged body with particles in an enclosure which is identical or substantially identical to the appellants claimed plug. The appellant has not provided any evidence that the combination of Watson in view of Kendrick would not necessarily have the feature of  the particles occupy a space between the enclosure and the enlarged body when the particles conform to a shape of a fluid passageway as a diverter plug blocks fluid flow through the fluid passageway.
Referring to arguments concerning claim 22 , the appellant argues that Kendrick does not disclose the particles are degrading in the well. However, Watson disclose degrading the enclosure and the enlarged body (see paragraph 0153 and the enclosure 0154) to permit flow again through the passageway.  Furthermore, Kendrick does teach the particles are made of a material that will degradable ( nylon, see col. 5, lines 10-12). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Watson, as modified by Kendrick, to have the particles degrade in the well  in order to ensure no part of the plug is left to ensure  that the passageway will be fully open when  it is time for the flow  to resume through the passageway .
Referring to arguments concerning claim 27, the appellant argues that the Watson and Kendrick references to do not disclose stitching the particles into a fabric sheet.  The appellant argues the Kendrick reference teaches the particles are in a resilient shell and not a fabric sheet.  The appellant is reminded the rejection is based on Watson in view of Kendrick. Watson discloses the enclosure can have different embodiments.  Watson discloses  an embodiment where the enclosure (304) comprises at least one fabric sheet (see paragraph 0155 enclosure can be made of fabric) and the enlarged body is located in the enclosure that has stitching (see fig. 32-33, Watson discloses stitches at 302 in complete the enclosure).  It has been established by the rejection of claim 19 that Watson is modified by Kendrick to included particles in the enclosure with the enlarged body.  Since Watson, has been modified by Kendrick to include the particles in the enclosure then the particles would be included in the different embodiments of the enclosure.  Therefore, the combination of Watson in view of Kendrick discloses the enclosure includes at least one fabric sheet and stitching the particles in to the fabric sheet.  Furthermore, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Referring to arguments concerning claim 28, the appellant argues that the Watson and Kendrick references to do not disclose step of retaining the particles in a flexible sheet.  The appellant argues the Kendrick reference teaches the particles are in a resilient shell and not a flexible sheet.  The appellant is reminded the rejection is based on Watson in view of Kendrick. Watson discloses the enclosure can have different embodiments.  Watson discloses  an embodiment the enclosure (304) comprises flexible sheet ( see paragraph 0155 enclosure can be made of fabric or low density material which are flexible) and the enlarged body is retained  in the enclosure (see fig. 32-33,).  It has been established by the rejection of claim 19 that Watson is modified to included particles in the enclosure with the enlarged body.  Since Watson, has been modified to include the particles in the enclosure then the particles would be included in the different embodiments of the enclosure. Therefore, the combination of Watson in view of Kendrick discloses the enclosure includes flexible sheet and retaining the particles in the flexible sheet. Furthermore, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Referring to arguments concerning claim 30, the appellant argues the examiner is indicated the multiple bodies 64 in figure 18 of Watson as corresponding to the multiple bodies recited in claim 30.  However, the appellant is incorrect.  Concerning claim 30, the examiner actually stated that Watson does not disclose multiple enlarged bodies where each enlarged body is too large to pass through the fluid passageway.   However, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarged bodies that are too large to pass through the fluid passageway  in order to increase the number of plugging options for different sized passageways and to have a backup enlarged body in the enclosure to further aid with sealing the passageway. Therefore, the appellant’s arguments concerning claim 30 do not apply to the current rejection of claim 30 of Watson in view of Kendrick.
Referring to arguments concerning claim 31, the appellant once again refers to the embodiment shown in figure 18 to argue Watson does not disclose multiple enlarged bodies too large to pass through a fluid passageway.   It has been established in the rejection of claim 30, to further modify Watson as modified by Kendrick to have multiple enlarged bodies. Watson further discloses the enlarged bodies can be made of one or more knots ( see paragraph 0065 and fig 5). The multiple bodies as knots on the same line would be secured together.  As stated in the rejection of  claim 30, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarged bodies as knots that are too large to pass through the fluid passageway  in order to increase the number of plugging options for different sized passageways and to have a backup enlarged body in the enclosure to further aid with sealing the passageway.
Referring to arguments concerning claim 36, the appellant argues the examiner is indicated the multiple bodies 64 in figure 18 of Watson as corresponding to the multiple bodies recited in claim 36.  However, the appellant is incorrect.  Concerning claim 36, the examiner actually stated that Watson does not disclose multiple enlarged bodies where each enlarged body is too large to pass through the fluid passageway.   However, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Additionally, Watson further discloses the enlarged bodies can be made of one or more knots ( see paragraph 0065 and fig 5). The multiple bodies as knots on the same line would be secured together.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Watson, as modified by Kendrick to have multiple enlarged bodies that are secured together that are too large to pass through the fluid passageway  in order to increase the number of plugging options for different sized passageways and to have a backup enlarged body in the enclosure to further aid with sealing the passageway. 
The appellant further argues that Kendrick teaches away from the combination of Watson in view of Kendrick, in that the particles can be a graded material that are approximately one quarter to one sixth the size of the perforation.  The appellant argues that “ one of ordinary skill in the art would have to completely ignore the teachings of Kendrick regarding using a graded material that is approximately one-sixth to one-quarter the diameter of the perforation, in order to modify the method disclosed by Watson to have particles and at least one enlarged body (which is too large to pass through the fluid passageway) within the enclosure, as suggested in the Office Action”.  The appellant appears to be suggesting the rejection is Kendrick in view of Watson.  However, the rejection is Watson in view of Kendrick.  Watson already discloses an enlarged body which is too large to fit through a passageway ( see paragraph 0074, the body is dimensioned such that it does not pass the opening 68).   Kendrick teaches that having particles in an enclosure help to further seal against irregular openings as shown in fig 4 due to the particles ability to move relative to each other (see col. 5, lines 10-15) where particles conform to a shape of a fluid passage (see fig. 3). Modifying the  Watson refences  to have particles within the disclosure occupying a space between the enclosure and the enlarged bodies in view of the teachings of Kendrick will help to ensure an effective seal in the passageway  due to the ability of the particles to fit into the irregular shaped portions of the passageway  between the passageway and the enlarged body.  Therefore, the Kendrick reference does not teach away from the claimed invention.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

Conferees:
/HEATHER C SHACKELFORD/Primary Examiner, OPQA    
                                                                                                                                                                                                    /ABBY J FLYNN/
Supervisory Patent Examiner, Art Unit 3672                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.